DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6, lines 2-3, "the spacer plates" lacks antecedent basis.
	Claim 6, line 3, "spacer plates" is unclear to how these spacer plates relate to "the spacer plates" cited in lines 2-3.
	Claim 6, line 5, "plates is arranged" is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Krenzer et al. (5962945) in view of Hill (DE 10337153).
 	Krenzer et al. discloses a multiple parallel conductor (MPC) (1) comprising a plurality of twisted, insulated individually conductors (3), the individual conductors being arranged above one another in a plurality of sub-conductor bundles (4) arranged next to one another, wherein a strip (13) is applied to a side surface of the MPC in the longitudinal direction of the MPC (Fig. 2), wherein the MPC and the strip are wrapped with a wrapping (9), and wherein the strip rests directly on the side surface of the MPC.

 	Hill discloses a conductor (2) comprising a strip (8) and spacer plates (7) (Fig. 3), wherein the spacer plates are arranged on the strip so as to be distributed in the longitudinal direction of the conductor, and wherein the spacer plates are arranged on the outside.
 	It would have been obvious to one skilled in the art, before wrapping the layer 9 in Krenzer, to include the spacer plates as taught by Hill in the MPC of Krenzer et al. to form coolant channels when the MPC is formed into a coil or winding.  It is noted that in the modified MPC of Krenzer et al., the height of the spacer plates is greater than the width of the strip.  In other words, Hill teaches that the spacer plates having a height corresponds to the height of the conductor, and the strip (13) of Krenzer et al. has a width that is smaller than the height of the MPC (re claims 1 and 3).  Claim 4 is a method counterpart of claim 1.
 	Re claim 5, Hill discloses that the conductor is used for producing a winding of an electrical machine, wherein the winding has winding turns (4a-4c) which are arranged next to one another in the axial direction of the winding and are spaced apart in the axial direction by spacer plates (5), and the spacing of the spacer plates .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krenzer et al. in view of Hill and Pensak (2017/0234340.
 	Krenzer et al. and Hill disclose the invention substantially as claimed, see the above rejection.  Krenzer et al. and Hill do not disclose the strip comprising two partial strips and the spacer plates being arranged between the partial strips.  Pensak discloses a strip and spacer plates (4), wherein the strip is composed of two partial strips (6) and the spacer plates (4) are arranged between the partial strips (Fig. 1D).  It would have been obvious to one skilled in the art to provide another strip in the modified MPC of Krenzer such that the spacer plates are arranged between two strips as taught by Pensak, to meet the specific use of the resulting MPC, increasing distance between the turns or further protecting the spacer plates.

Response to Arguments
Applicant's arguments filed 12-10-2021 have been fully considered but they are not persuasive.
 	Applicant argues that the support tape 13 of Krenzer is glued to the wrapping and is removed with the wrapping before the winding is formed.  As a consequence, what would be the motivation of adding spacer plates on the band of Krenzer when the band is removed before the winding is formed?
 	Examiner would disagree.  Krenzer discloses in col. 1 that in the existing art, at high operating voltages…the wrapping of the strands is needed to increase the electrical insulation which in turn to provide the required dielectric strength; and to cool the conductors, it is done by either providing a cooling means or removing the wrapping.  Hill teaches providing spacer plates (7) on a strip (8), and the combination is provided between the winding to form coolant channels therefrom.  Accordingly, one skilled in the art would have motivated to include the plates taught by Hill in the multiple parallel conductors (MCP) of Krenzer to form the coolant channels, without removing the wrapping, in the case of high voltage operations.
 	Applicant argues that Hill explicitly teaches not to use a band, but to use spacer plates alone.  Therefore, Hill would not have provided any motivation to add spacer plates on a band.  Examiner would disagree.  Hill, Figs 2-3, teaches that 
	Applicant argues that the spacer plates of Hill are not on a side surface of the conductor.  Examiner would disagree.  Hill is relied upon only to support the position of providing spacer plates on a band.  Modified MPC of Krenzer would have spacer plates (of Hill) on a side surface of the conductor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847